
	
		I
		111th CONGRESS
		1st Session
		H. R. 851
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish executive compensation and corporate
		  governance requirements for institutions receiving assistance under the
		  Troubled Assets Relief Program.
	
	
		1.Short titleThis Act may be cited as the
			 Executive Compensation and Corporate Governance Act of
			 2009.
		2.Executive
			 compensation and corporate governance
			(a)In
			 generalSection 111 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5221) is amended by
			 adding at the end the following new subsections:
				
					(e)Across-the-board
				executive compensation and corporate governance requirements
						(1)Standards
				requiredEffective as of the
				date of the enactment of the Executive Compensation and Corporate Governance
				Act of 2009, and notwithstanding any provision of, and in addition to any
				requirement of subsection (a), (b), or (c) (other than the definitions in
				subsection (b)(3)), the Secretary shall require any assisted institution to
				meet standards for executive compensation and corporate governance while any
				assistance under this title is outstanding.
						(2)Specific
				requirementsThe standards established under paragraph (1) shall
				include—
							(A)limits on compensation that exclude
				incentives for senior executive officers of an assisted institution which
				received assistance under this title to take unnecessary and excessive risks
				that threaten the value of such institution during the period that any
				assistance under this title is outstanding;
							(B)a provision for
				the recovery by such institution of any bonus or incentive compensation paid to
				a senior executive officer based on statements of earnings, gains, or other
				criteria that are later found to be materially inaccurate;
							(C)a prohibition on such institution making
				any golden parachute payment to a senior executive officer during the period
				that the assistance under this title is outstanding;
							(D)a prohibition on such institution paying or
				accruing any bonus or incentive compensation, during the period that the
				assistance under this title is outstanding, to the twenty-five most
				highly-compensated employees; and
							(E)a prohibition on any compensation plan that
				would encourage manipulation of such institution’s reported earnings to enhance
				the compensation of any of its employees.
							(3)DivestitureDuring the period in which any assistance
				under this title to any assisted institution is outstanding, the institution
				may not own or lease any private passenger aircraft, or have any interest in
				such aircraft, except that such institution shall not be treated as being in
				violation of this provision with respect to any aircraft or interest in any
				aircraft that was owned or held by the institution immediately before receiving
				such assistance, as long as the recipient demonstrates to the satisfaction of
				the Secretary that all reasonable steps are being taken to sell or divest such
				aircraft or interest.
						(4)Applicability to
				prior assistanceNotwithstanding any limitations included in
				subsection (a), (b), or (c) with regard to applicability, the Secretary may
				apply the requirements of and the standards established under this subsection
				to any assisted institution that received any assistance under this title on or
				after the date of the enactment of the Executive Compensation and Corporate
				Governance Act of 2009.
						(f)Board
				observerThe Secretary may
				require the attendance of an observer delegated by the Secretary, on behalf of
				the Secretary, to attend the meetings of the board of directors of any assisted
				institution that became an assisted institution on or after October 3, 2008,
				and any committees of such board of directors, while any assistance under this
				title is
				outstanding.
					.
			(b)Repeal of de
			 minimis exceptionSection 111(c) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5221(c)) is amended by striking and
			 only where such purchases per financial institution in the aggregate exceed
			 $300,000,000 (including direct purchases),.
			
